Per Curiam.

In the case of Martin v. Moss, (6 Johns. Rep. 126.) the authority to enter judgment was also in writing, but no proof of the signature was given, and the Justice acted from his own knowledge of the defendant’s handwriting. The court, however, did not seem to place any reliance on that circumstance ; but laid down the broad principle, that a Justice could not legally enter a judgment, unless the defendant appeared in person or by attorney before him in court, and confessed judgment, or had been duly summoned, as in ordinary cases. According to this principle, the judgment in question is erroneous, and must be reversed.
Judgment reversed.